                    UNITED STATES DISTRICT COURT
                      DISTRICT OF MASSACHUSETTS


MICHAEL COLLINS,               )
                               )    CIVIL ACTION NO.
                 Petitioner,   )    16-11363-DPW
                               )
v.                             )
                               )    CRIMINAL ACTION NO.
UNITED STATES,                 )    13-10191-DPW
                               )
                 Respondent    )
                               )


                        MEMORANDUM AND ORDER
                          January 24, 2019

     This matter has its origin in the conviction of the

Petitioner, Michael Collins, for being a Felon in Possession of

a Firearm, in violation of 18 U.S.C. § 922(g)(1).    On January

23, 2014, Mr. Collins was sentenced to 15 years in prison as an

armed career criminal subject to the sentencing enhancement

imposed by the Armed Career Criminal Act (“ACCA”).     Mr. Collins

filed the present petition for habeas corpus to vacate and

correct his sentence under 28 U.S.C. § 2255 in 2016, arguing

that, in light of Johnson v. United States, 135 S. Ct. 2551

(2015) (“Johnson II”), he was not properly characterized as an

armed career criminal subject to the ACCA’s enhancement.    Case

law in the First Circuit since Johnson II undermines the

contentions which are offered in the petition.
                            I. BACKGROUND

A.   Factual Background.

     On June 25, 2013, Mr. Collins was charged in a one count

indictment as a felon in possession of a firearm (a Norinco,

Model SKS, 7.62 millimeter rifle), in violation of 18 U.S.C.

§ 922(g)(1).

     Both the Presentence Investigation Report (“PSR”) prepared

by the Probation Office and the Government’s Sentencing

Memorandum, stated that Mr. Collins had at least three prior

state convictions and therefore qualified as an Armed Career

Criminal.   In particular, the PSR listed the following

convictions which could be considered predicate offenses for the

purpose of the ACCA sentencing enhancement:

     (1)    March 6, 1990 conviction in Boston Municipal Court for

            Larceny from the Person and Assault and Battery by a

            Dangerous Weapon, [PSR ¶ 32];

     (2)    June 18, 1992 convictions in Suffolk Superior Court

            for Armed Assault with Intent to Kill and Assault and

            Battery by a Dangerous Weapon, [PSR ¶ 35];

     (3)    July 2, 1992 conviction in Middlesex Superior Court

            for Assault and Battery by a Dangerous Weapon, [PSR

            ¶ 36];




                                  2
              (4)            August 12, 1992 convictions in Cambridge District

                             Court for Assault and Battery by a Dangerous Weapon,1

                             [PSR ¶ 34];

              (5)            October 15, 2001 convictions in Suffolk Superior Court

                             for Armed Robbery, Armed Assault with Intent to Rob,

                             Kidnapping, and Assault with a Dangerous Weapon, [PSR

                             ¶ 39]; and,

              (6)            October 16, 2008 conviction in West Roxbury District

                             Court for Assault with a Dangerous Weapon.2   [PSR

                             ¶ 47].

              In addition, the Government’s Sentencing Memorandum

referenced a July 27, 2005 conviction in Somerville District

Court for Breaking and Entering a Building in the Nighttime as a

predicate offense, although the PSR did not include this

particular conviction in its list of predicate offenses.

              On January 17, 2014, Mr. Collins filed his own sentencing

memorandum, and objected generally to his classification as an

Armed Career Criminal because his prior convictions were not

charged, admitted to, or proven by the Government.                     I rejected


                                                            
1 The defendant was also convicted on August 12, 1992 of
malicious destruction of property. There has never been a
contention in this case that this offense can be an ACCA
predicate.
2 The defendant also had convictions on October 16, 2008 for

possession of burglaries instruments and carrying dangerous
weapons. There has never been a contention in this case that
either of those offenses can be an ACCA predicate.
                                                               3
that argument and sentenced him as an armed career criminal to

the mandatory minimum sentence required by the ACCA of 15 years

incarceration.    He did not appeal.

     If Mr. Collins had not been classified as an armed career

criminal, he would have been subject to, at most, ten years

incarceration – the statutory maximum penalty for a violation of

18 U.S.C. § 922 in the absence of the ACCA sentencing

enhancement.     See 18 U.S.C. §§ 922(g)(1), 924(a)(2).

B.   The Current Legal Context

     The ACCA imposes a mandatory minimum sentence of 15 years

incarceration for “[any] person who violates section 922(g)

. . . and has three previous convictions by any court . . . for

a violent felony or a serious drug offense, or both, committed

on occasions different from one another.”    18 U.S.C.

§ 924(e)(1).   The statute defines a “violent felony” as any

felony that either “(i) has as an element the use, attempted

use, or threated use of physical force against the person of

another; or (ii) is burglary, arson, or extortion, involves the

use of explosives, or otherwise involves conduct that presents a

serious potential risk of physical injury to another.”    18

U.S.C. § 924(e)(2)(B).

     In 2015, the Supreme Court struck down part of the second

clause of 18 U.S.C. § 924(e)(2)(B), the so-called residual clause,

as unconstitutionally vague.    Johnson v. United States, 135 S. Ct.

                                   4
2551, 2557 (2015) (Johnson II). “[T]he residual clause,” the Court

held, “leaves grave uncertainty about how to estimate the risk

posed by a crime” because it “ties the judicial assessment of risk

to a judicially imagined ‘ordinary case’ of a crime.”       Id.   It

also “leaves uncertainty about how much risk it takes for a crime

to qualify as a violent felony,” especially because the residual

clause required judges to apply “an imprecise ‘serious potential

risk’ standard” to “a judge-imagined abstraction.”   Id. at 2558.

However, the Court left in place the first clause of ACCA, known

as the force clause, and the portion of the second clause that

classifies “burglary, arson, or extortion” or any crime that

“involves the use of explosives” as violent felonies under the

statute.   18 U.S.C. § 924(e)(2)(B).

     The following year, the Supreme Court held that “Johnson

[II] announced a substantive rule that has retroactive effect in

cases on collateral review.”   Welch v. United States, 136 S. Ct.

1257, 1268 (2016).   A few months later, Mr. Collins petitioned

through the motion now before me to have me vacate and correct

his sentence pursuant to 28 U.S.C. § 2255.

C.   The Instant Petition

     Mr. Collins now contends in his petition that he was

improperly characterized as an armed career criminal under 18

U.S.C. § 924(e) because certain predicate convictions may not

properly be counted in reaching the threshold for Armed Career

                                 5
Criminal status.                                     In particular, he argues that his convictions

for larceny from the person, assault and battery with a

dangerous weapon, assault with a dangerous weapon,3 and armed

assault with intent to kill are not categorically violent

felonies under the force clause of ACCA.                                             He also argues, albeit

in a footnote, that his conviction for breaking and entering was

not a violent felony under the force clause, observing correctly

that neither the PSR nor I relied on that conviction during his

original sentencing when determining that he was an armed career

criminal.

                                                               II. PROCEDURAL DEFAULT

              Although not raised in the Government’s opposition to Mr.

Collins’s petition, which focuses on the merits, I consider it

important to address a threshold question: whether Mr. Collins

claims are procedurally barred.4                                             Although Mr. Collins did object


                                                            
3 Mr. Collins acknowledges that the First Circuit has held that
assault with a dangerous weapon is categorically a violent
felony under the force clause. See generally United States v.
Whindleton, 797 F.3d 105 (1st Cir. 2015). He nevertheless
challenges this conviction as a predicate offense to preserve
the issue, presumably for appeal, on the basis that the First
Circuit’s reasoning was flawed.
4 In this connection, I also address whether the petition here is

time-barred. Federal law imposes a 1-year period of limitation
for all claims for habeas relief, which runs from the latest of:
     (1) the date on which the judgment of conviction becomes
     final; (2) the date on which the impediment to making a
     motion created by governmental action . . . is removed;
     (3) the date on which the right asserted was initially
     recognized by the Supreme Court, if that right has been
     newly recognized by the Supreme Court and made
                                                                         6
to his classification as a career offender prior to his

sentencing, he did not, at that time, raise any of the arguments

he raises now in his request for habeas relief; nor did Mr.

Collins seek direct review of his sentence.                                    Consequently, his

claims may be considered procedurally defaulted.                                     See, e.g.,

Wainwright v. Sykes, 433 U.S. 72, 81 (1977); Bousley v. United

States, 523 U.S. 614, 622 (1998).

              As a general matter, “procedural default is an affirmative

defense,” and must be raised and pled by the Government to bar a

habeas petition.                                     Oakes v. United States, 400 F.3d 92, 98 (1st

Cir. 2005); see also Trest v. Cain, 522 U.S. 87, 89 (1997)

(“[P]rocedural default is normally a defense that the State is

obligated to raise and preserve if it is not to lose the right

to assert the defense thereafter.”) (internal quotations

omitted).                       Since the Government has chosen not to raise the

issue of procedural default in its response to the petition for

habeas relief, the issue appears to have been waived.



                                                            
     retroactively applicable to cases on collateral review; or
     (4) the date on which facts supporting the claim . . .
     could have been discovered.
28 U.S.C. § 2255.
  The Supreme Court recognized the right asserted here in
Johnson v. United States, 135 S. Ct. 2551 (2015) on June 26,
2015, and made the right retroactively applicable on collateral
review in Welch v. United States, 136 S. Ct. 1257 (2016), on
April 18, 2016. Mr. Collins filed his petition for habeas
relief on June 24, 2016. Consequently, his petition was filed
within the 1-year limitations period and is timely.
                                                                   7
     Nevertheless, I may still consider procedural default sua

sponte, even if I may not “bypass, override, or excuse [the

government’s] deliberate waiver” of an affirmative defense.

Wood v. Milyard, 556 U.S. 463, 466 (2012); see also Oakes, 400

F.3d at 97 (“[W]e hold that a district court has the discretion,

in a section 2255 case, to raise questions of procedural default

sua sponte, even when the government has filed a reply and

eschewed any reference to the defense.”).    Had the Government

here raised procedural default in its response to the present

petition, I would have been barred from hearing the merits of

Mr. Collins’s claim unless he could demonstrate both cause for

the default and actual prejudice.     See, e.g., Wainwright, 433

U.S. at 81; Bousley, 523 U.S. at 622.

     A petitioner may show cause by demonstrating that his claim

is “so novel that its legal basis is not reasonably available to

counsel” at the time of conviction.     Bousley, 523 U.S. at 622.

However, this standard does not mean that the claim was viewed

as futile, or otherwise “was unacceptable to that particular

court at that particular time.”     Id. at 623.   Instead, for a

constitutional claim to be “new,” it must “represent[ ] a clear

break with the past.”   Reed v. Ross, 468 U.S. 1, 17 (1984).       It

may arise when the Supreme Court “explicitly overrule[s] one of

[its] precedents,” when a decision “overturn[s] a longstanding

and widespread practice to which [the Supreme Court] has not

                                  8
spoken, but which a near-unanimous body of lower court authority

has expressly approved,” or when a decision of the Supreme Court

“disapprove[s] a practice that [the Supreme Court] arguably has

sanctioned in prior cases.”    Id.

     The Court’s holding in Johnson II clearly satisfies this

standard.    When Mr. Collins was sentenced in 2014, “the Supreme

Court’s decisions in James [v. United States, 550 U.S. 192

(2007)] and Sykes [v. United States, 564 U.S. 1 (2011)] were

still good law.   Both those decisions had rejected challenges to

the ACCA’s residual clause on constitutional vagueness grounds.”

Lassend v. United States, 898 F.3d 115, 122 (1st Cir. 2018).

Johnson II “expressly overruled James and Sykes in relation to

the ACCA,” meaning it signaled a “clear break from the past.”

Id. at 17.    Consequently, the ACCA claims raised in this

petition were not reasonably available to Mr. Collins at the

time of his sentencing, and he has therefore demonstrated

“cause” for any procedural default regarding this issue.

     Mr. Collins must also show that he suffered “actual

prejudice” to overcome procedural default.   If the prior

convictions Mr. Collins is challenging are not violent felonies

under the force clause of ACCA, “he can argue actual prejudice

because his sentence was undoubtedly influenced by the

determination that he had qualifying ACCA predicates” and should



                                  9
be sentenced as a career offender.                                            Lassend, 898 F.3d at 123.5

In other words, if Mr. Collins succeeds on the merits of his

habeas petition, he undoubtedly suffered actual prejudice and is

entitled to relief.                                            See Lassend, 898 F.3d at 123 (“[T]he

prejudice inquiry dovetails with the merits inquiry.”).

              I now turn to consider Mr. Collins’s claims on the merits,

recognizing that this consideration addresses and will

effectively resolve the prejudice dimension of the procedural

default issue.

                                                                   III. THE MERITS

A.            Predicate Offenses Challenged in the Petition

              In his petition, Mr. Collins argues that Larceny from the

Person, Armed Assault with Intent to Kill, Assault with a

Dangerous Weapon (“ADW”),6 and Assault and Battery by a Dangerous




                                                            
5 Mr. Collins does not argue that his October 15, 2001
convictions for armed robbery, armed assault with intent to rob,
and kidnapping, [PSR ¶ 39], do not remain violent felonies post-
Johnson II. Since all three of these convictions arose out of
the same set of factual circumstances, they were not “committed
on occasions different from one another.” 18 U.S.C.
§ 924(e)(1). Consequently, these three convictions cannot be
counted together to trigger the ACCA sentencing enhancement
because they may be counted to include only one conviction for
ACCA purposes.
6 Mr. Collins has two convictions for Assault with a Dangerous

Weapon: one on October 15, 2001, which was accompanied by
convictions for armed robbery, kidnapping, and armed assault
with intent to rob, [PSR ¶ 39], and one on October 16, 2008,
which was accompanied by convictions for possession of burgled
instruments and carrying dangerous weapons. [PSR ¶ 47].
                                                                         10
Weapon (“ABDW”),7 as defined by Massachusetts law, are not

categorically violent felonies under the force clause of the

ACCA.               He also argues in a footnote that Breaking and Entering

at Night under Massachusetts law is not an ACCA predicate

offense.

              I will address each challenged offense in turn.

              1.             Larceny from the Person

              On March 6, 1990, Mr. Collins was convicted of larceny from

the person in Boston Municipal Court, and I considered this

conviction as a predicate offense under the now inapplicable

residual clause for his subsequent classification as an armed

career criminal.                                     [PSR ¶¶ 32, 50].   Though the Government does

not argue that larceny from the person is a violent felony under

the force clause of ACCA, because Mr. Collins does challenge

this conviction in his petition for habeas relief, I will

address the question.




                                                            
7 Mr. Collins has four separate convictions for Assault and
Battery by a Dangerous Weapon (“ABDW”): one on March 6, 1990,
[PSR ¶ 32], one on August 12, 1992, [[PSR ¶ 34], one on June 18,
1992, [PSR ¶ 35], and one on July 2, 1992 [PSR ¶ 36]. The March
6, 1990 ABDW conviction was accompanied by the conviction for
Larceny from the Person, and will only qualify as a predicate
offense if Larceny from the Person is not a violent felony under
ACCA. [PSR ¶ 32]. Similarly, the June 18, 1992 conviction was
accompanied by a conviction for Armed Assault with Intent to
Kill, and will only qualify as a predicate offense if Armed
Assault with Intent to Kill is not a predicate offense. [PSR
¶ 35].
                                                                  11
        Under Massachusetts law, an individual is guilty of larceny

from the person if he “commits larceny by stealing from the

person of another.”       M.G.L. c. 266 § 25.   The Supreme Judicial

Court of Massachusetts (“SJC”) has interpreted this provision to

incorporate and expand the common law of larceny.        Commonwealth

v. Jones, 283 N.E.2d 840, 843 n. 2 (Mass. 1972).        As at common

law, larceny from the person requires “the taking and carrying

away of the personal property of another against his will with

the intent to steal.”        Id. (internal citations and quotations

omitted).       It specifically does not require proof of force of

violence.

        Consequently, “[t]he use of physical force is not an

element of the offense,” meaning larceny from the person is not

categorically a crime of violence under the force clause of the

ACCA.        United States v. Rodriguez, 659 F.3d 117, 118 (1st Cir.

2011).       It could only serve as an ACCA predicate offense under

the residual clause, which has, of course, been stuck down.           Id.

at 118-19.

        Larceny from the person is therefore not a violent felony

and cannot serve as an ACCA predicate offense.

        2.     Assault with Intent to Kill

        Mr. Collins challenges the classification of his June 18,




                                     12
1992 conviction for Armed Assault with Intent to Kill8 as a

predicate offense.                                        [PSR ¶ 35].    As a general matter,

Massachusetts law recognizes two theories of assault: “attempted

battery and threatened battery.”                                             Commonwealth v. Porro, 939

N.E.2d 1157, 1163 (Mass. 2010).                                          “A conviction of assault under

a theory of attempted battery requires the prosecution to prove

that the defendant intended to commit a battery, took some overt

step toward accomplishing that intended battery, and came

reasonably close to doing so.”                                          Id.    In this context, the victim

need not be aware of the attempt, and the battery need involve

nothing more than an offensive touch.                                             Id.   In contrast, “[a]

conviction of assault under a theory of threatened battery

requires the prosecution to prove that the defendant engaged in

conduct that a reasonable person would recognize to be

threatening, that the defendant intended to place the victim in

fear of an imminent battery, and that the victim perceived the

threat.”                     Id.

              A conviction for “[a]rmed assault with intent to murder

requires proof of assault (while armed with a dangerous weapon)

and a specific intent to kill that equates with malice.”

Commonwealth v. Vick, 910 N.E.2d 339, 350 (Mass. 2009) (citing


                                                            
8 Mr. Collins was convicted specifically of violating M.G.L.
c. 265 § 18, which states that anyone “being armed with a
dangerous weapon, [who] assaults another with intent to rob or
murder shall be punished by imprisonment.”
                                                                        13
Commonwealth v. Johnston, 845 N.E.2d 350, 354 (Mass. 2009)).

The presence of a mitigating factor “reduces the crime from

assault with intent to murder to assault with intent to kill, a

lesser included offense.”   Vick, 910 N.E.2d at 350.    A

conviction for assault with intent to kill, however, still

requires both an armed assault and a specific intent to kill,

and further requires only that “a defendant’s intent to kill

[arises] from the frailty of human nature in the face of certain

circumstances.”   Id.

     In analyzing constituent elements of this offense using the

categorical approach, the First Circuit has recognized that

“[s]omeone can commit the Massachusetts crime of simple assault

with offensive touching . . . [which] fails the force

requirement” of ACCA.   United States v. Edwards, 857 F.3d 420,

424 (1st Cir. 2017) (citing Johnson v. United States, 559 U.S.

133, 140 (2010) (“Johnson I”) (holding that “in the context of a

statutory definition of ‘violent felony,’ the phrase ‘physical

force’ means violent force—that is, force capable of causing

physical pain or injury to another person.”)).    Simple assault,

then, cannot qualify as a predicate offense under the force

clause of ACCA.   Edwards, 857 F.3d at 424.   Armed assault with

intent to murder, however, requires proof of additional elements

and does qualify as a predicate offense because of the presence

of “a specific intent to kill.”    Id. at 425.   In a parallel

                                  14
fashion, while a simple battery could be merely offensive

touching, and thus, not involve violent force if committed

without murderous intent, it could be said categorically to

involve wrongful force if committed with murderous intent.                                             Id.

Indeed, the intent requirement “makes it implausible that a

defendant could be convicted [for assault with intent to murder]

based on the offensive-touching approach” to assault and instead

appears to require that the defendant threatened violent force

against the victim.                                            Id.   Consequently, the First Circuit has

held, armed assault with intent to murder is a violent felony

under the force clause of ACCA.

              Since a conviction for armed assault with intent to kill,

as was the charge at issue here, requires proof of the same

“specific intent to kill” as a conviction for armed assault with

intent to murder, I conclude Mr. Collins’s June 18, 1992

convictions for armed assault with intent to kill is a proper

predicate offense under the force clause.9

              3.             Assault with a Deadly Weapon (ADW)

              Mr. Collins challenges the classification of his two prior

convictions for ADW – on October 15, 2001 and on October 16,



                                                            
9 Because the conviction for armed assault with intent to kill is
a predicate offense, Mr. Collins’s June 18, 1992 conviction for
ABDW cannot separately count as a predicate offense, since the
two convictions arose out of the same factual circumstances. See
18 U.S.C. § 924(e)(1).
                                                                          15
2008 - as predicate offenses.                                      [PSR ¶¶ 39, 47, 50].   Like armed

assault with intent to kill, ADW builds on the Massachusetts

common law,10 which recognizes two theories of simple assault:

threatened battery and attempted battery.                                       See Porro, 989 N.E.2d

at 1163; see also infra.                                       “The crime of ADW adds one additional

element [to the crime of common law assault], namely that the

assault was perpetrated by means of a dangerous weapon.”

Commonwealth v. Melton, 763 N.E.2d 1092, 1096 (Mass. 2002).

              The First Circuit has consistently held that “the element

of a dangerous weapon imports the ‘violent force’ required by

[Johnson I] into an otherwise overbroad simple assault statute”

because it has been interpreted to require the Commonwealth to

show “that the threat of harm was by means of a dangerous

weapon.”                     United States v. Whindleton, 797 F.3d 105, 114 (1st

Cir. 2015).                           “Logically, the harm threatened by an assault is

far more violent than offensive touching when committed with a

weapon that is designed to produce or used in a way that is

capable of producing serious bodily harm or death.”                                       Id.   ADW is

therefore categorically a violent felony under the force clause

of ACCA and may serve as a predicate offense for the sentencing

enhancement.




                                                            
10Massachusetts law defines ADW as any assault committed “by
means of a dangerous weapon.” M.G.L. c. 265 § 15B(b).
                                                                    16
              Mr. Collins has two convictions for ADW under Massachusetts

law, [PSR ¶¶ 39, 47], and these two convictions arose out of

actions committed on occasions different from one another and

from the actions that gave rise to Mr. Collins’s conviction for

Armed Assault with Intent to kill.                                       [PSR ¶ 35].11

              4.             Assault and Battery with a Deadly Weapon (ABDW)

              Mr. Collins spends the bulk of his petition arguing that

Massachusetts ABDW is not categorically a violent felony under

the force clause of ACCA.                                      As a theoretical proposition, his

argument has some force.                                       Massachusetts law punishes anyone who

“commits an assault and battery upon another by means of a

dangerous weapon,” but provides no further clarification

regarding what constitutes “assault and battery.”                                        M.G.L. c. 265

§ 15A.                 Instead, the exact contours of this offense, as with

assault, come from the common law, which attributes “two

separate aspects to the crime of ABDW.”                                       United States v.

Tavares, 843 F.3d 1, 12 (1st Cir. 2016).                                       Assault and battery

under the common law includes both “the intentional and

unjustified use of force upon the person of another, however

slight” and “the intentional commission of a wanton or reckless


                                                            
11As a practical matter, my analysis may end here then, since I
have identified the requisite three predicate offense committed
by Mr. Collins sufficient to support his classification as an
armed career criminal under ACCA. For the sake of completeness,
however, I will address the remaining offenses that Mr. Collins
has challenged.
                                                                    17
act causing physical or bodily injury to another.”                                       Id.   Because

ABDW may be committed in either way, the First Circuit has

assumed that ABDW “is divisible between its intentional and

reckless forms.”12                                       United States v. Faust, 853 F.3d 39, 57 (1st

Cir. 2017) (citing Tavares, 843 F.3d at 13).

              The intentional form of ABDW – which requires “the

intentional and unjustified use of force upon the person of

another, no matter how slight” – “constitutes a crime of

violence under § 4B1.2(a)(1) of the [Sentencing Guidelines]”

because ADW is a lesser-included offense of this form of ABDW

and ADW is, itself, a violent felony.                                       Tavares, 843 F.3d at 13.

Consequently, the First Circuit has determined that the

intentional form of ABDW may be treated as a violent felony

under the force clause of ACCA.                                       Faust, 853 F.3d at 57 (“[W]e

have previously found that the terms ‘crime of violence’ under

the career offender guideline and ‘violent felony’ under the




                                                            
12The First Circuit’s holding by Judge Kayatta in United States
v. Tavares, 843 F.3d 1, 13 (1st Cir. 2016) seems to state
definitively that ABDW is divisible, but in a subsequent
decision for the court, Judge Kayatta later appeared to qualify
this holding, saying that “[i]n Tavares, [the First Circuit]
attempted to predict how the Massachusetts Supreme Judicial
Court would rule,” since the question of divisibility ultimately
must be decided by the SJC to be definitive. United States v.
Kennedy, 881 F.3d 14, 20 (1st Cir. 2018). To date, that issue
has not yet been definitively resolved by the SJC and, as
explained below, I need not explore it here.
                                                                     18
ACCA are nearly identical in meaning, so that decisions

construing one term inform the construction of the other.”).

     The reckless form of ABDW, however, is not categorically a

violent felony under ACCA because “it does not require that the

defendant intend to cause injury . . . or even be aware of the

risk of serious injury that any reasonable person would

perceive.”     United States v. Windley, 864 F.3d 36, 38 (1st Cir.

2017) (per curiam); see also United States v. Kennedy, 881 F.3d

14, 19 (1st Cir. 2018).    To affirm Mr. Collins’s conviction, I

must find “both that Massachusetts ABDW is divisible into its

intentional and reckless forms, and that [Mr. Collins] pled

guilty to the intentional form.”       Kennedy, 881 F.3d at 19-20.

In determining the latter question, I may look to both his

guilty plea and to the original charging documents.       See Shepard

v. United States, 544 U.S. 13, 19 (2005); Mathis v. United

States, 136 S. Ct. 2243, 2249 (2016).

     These documents, however, have not been provided to me, so

I cannot reasonably determine Mr. Collins was convicted of the

intentional or reckless version of ABDW.      Consequently, I do not

rely on the March 6, 1990, June 18, 1992, July 2, 1996 and

August 12, 1992 convictions for ABDW as predicate offenses to

classify Mr. Collins as an armed career criminal.

     5.      Breaking and Entering at Night

     Finally, Mr. Collins challenges his conviction for Breaking

                                  19
and Entering a building at nighttime.    This conviction was not

included as one of his predicates in the PSR but it was raised

summarily in the Government’s sentencing memorandum.       The

Government again only summarily mentions this conviction in a

footnote in its response to the petition now before me.

     Under ACCA, a violent felony, by definition, includes

“burglary” in the generic sense in which the term is now used in

the criminal codes of most states.     Taylor v. United States, 495

U.S. 575, 598 (1990).   It therefore applies to any state statute

that criminalizes “an unlawful on unprivileged entry into, or

remaining in, a building or other structure, with intent to

commit a crime.”   Id.; see also United States v. Stitt, 139 S.

Ct. 399, 405-06 (2018).   Massachusetts law, however, separates

the generic crime of “burglary” between two statutes – one which

criminalizes entry into “a dwelling house in the nighttime, with

intent to commit a felony,” M.G.L. c. 266 § 14; and one which

criminalizes entry into “a building, ship, vessel or vehicle,

with intent to commit a felony.”     M.G.L. c. 266 § 16.   Mr.

Collins was convicted under the latter provision, [PSR ¶ 41],

and was specifically convicted of breaking and entering a

building.

     In such circumstances, Mr. Collins’s conviction constitutes

a predicate offense even if the underlying statute – M.G.L. c.

266 § 16 – criminalizes conduct that falls outside the generic

                                20
definition of burglary; the Massachusetts statute is divisible

and Mr. Collins was convicted of an offense that satisfies the

generic definition of burglary.    See Descamps v. United States,

570 U.S. 254, 257 (2013) (A divisible statute “sets out one or

more elements of the offense in the alternative – for example,

stating that burglary involves entry into a building or an

automobile.”); Shepard, 544 U.S. at 16-17 (holding that a

sentencing court may look to “statutory elements, charging

documents, and jury instructions to determine whether an earlier

conviction [here, under M.G.L. c. 266 § 16] after trial was for

generic burglary” and implying that the Massachusetts statute

was divisible); Taylor, 495 U.S. at 602 (“[I]n a State whose

burglary statutes include entry of an automobile as well as a

building, if the indictment or information and jury instructions

show that the defendant was charged only with a burglary of a

building, and that the jury necessarily had to find entry of a

building to convict,” this conviction was a predicate offense).

     Mr. Collins’s conviction was specifically for breaking and

entering into a building, and so is a valid predicate offense

for the purpose of the ACCA enhancement.

B.   Predicate Offenses Not Challenged in the Petition

     Finally, Mr. Collins was also convicted on October 15, 2001

of armed robbery, armed assault with intent to rob, and

kidnapping.   [PSR ¶ 39].   The three convictions all arose out of

                                  21
the same set of factual circumstances, were accompanied by a

conviction for ADW, and were listed as predicate offenses in the

Presentence Report.   [PSR ¶¶ 39, 50].

     Mr. Collins has not challenged the classification of these

convictions as predicate offenses in his habeas petition, [See

generally Dkt. No. 52], although he has a legal basis to do so.

See generally, e.g., United States v. Starks, 861 F.3d 306 (1st

Cir. 2017) (holding that Massachusetts armed robbery is not a

violent felony under the force clause); Commonwealth v. Benitez,

985 N.E.2d 102 (Mass. 2013) (holding that armed assault with

intent to rob is a lesser included offense of armed robbery,

suggesting in light of Starks that armed assault with intent to

rob is not a violent felony); Commonwealth v. Rivera, 949 N.E.2d

916 (Mass. 2011) (holding that an individual can be convicted of

kidnapping if he confines a person by trick and without the use

of force); United States v. Lattanzio, 232 F. Supp. 3d 220 (D.

Mass. 2017) (suggesting that because a defendant may be guilty

in Massachusetts of kidnapping if he abducts someone through

trick, kidnapping is not categorically a violent felony).

     However, an argument that any of these three offenses is

not, in fact, a violent felony has not been raised in this

petition, and such an argument would be supererogatory given the

status of the October 15, 2001 conviction for ADW as an ACCA

predicate arising from the same occasion on which the other

                                22
three unchallenged October 15, 2001 convictions relied.   I

therefore decline to classify any of them as violent felonies,

providing a predicate offense for application of the ACCA as to

Mr. Collins.   See generally supra note 5.

                          IV. CONCLUSION

     For the foregoing reasons, I DENY the motion [Dkt. No. 52]

under 28 U.S.C. § 2255.   The Clerk is directed to terminate this

matter.




                

                               /s/ Douglas P. Woodlock_________
                               DOUGLAS P. WOODLOCK
                               UNITED STATES DISTRICT JUDGE




                                23
